DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12 – 13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 17, 2020.

Comments on Scope and Interpretation of the Instant Claims
a laser light irradiation a component provided with a decoration having decorative patterns”. The body of the method still requires a first decorative pattern and a second decorative pattern formed in a target region, wherein each of the first and second decorative patterns is composed of a plurality of lines; the method also appears to add a newly presented element of the wherein clause of further including a step of drawing “another decorative pattern on the target region on which the second decorative pattern is formed”. 
The amendment of the preamble is almost the same as the suggestion made in the previous Office Action (see page 5), but for the indefinite article “a”. The presence of the indefinite article in the prepositional phrase “by a laser light irradiation” is critical as indicates that the term it modifies the act of manufacturing with a singular and/or countable instance of what is meant by the noun phrase “laser light irradiation”, as opposed to characterizing the overall collective/uncountable nature of how the manufacturing process happens1.  The scope of the manufacturing is then delimited to a single instance of “laser light irradiation”.  There is no specific definition provided in the instant specification for the term “laser light irradiation”, whether describing a particular step or a process as a whole.  The closest indication provided in the instant specification as to what may be meant by “laser light irradiation” (paragraphs [0046] “the which is the amount d carved by one laser irradiation”, [0071], [0080] – [0082]; Fig. 8, Fig. 12) appears to be more consistent with the meaning of the term to indicate particular steps. Accordingly, as written, the Examiner interprets the scope of the method indicated by the preamble is limited to manufacturing of a component provided with a decoration having decorative patterns by a single laser irradiation.
With regards to the body of the method, the Examiner notes that there only appears to be two actively declared steps of the method, as delineated by the use of a gerund at the beginning of each of the actively declared steps and the presence of the conjunction “and” in line 5 of the claim.  As written, it ambiguously appears that the elements that follow after line 7 of the claim are part of wherein clauses, including a passively described step of additional irradiation and possibly a separate step of repetition.  The Examiner notes that no semicolons are used to delineate separate elements of the claim that are on the same hierarchal level and commas to delineate subelements of a given larger claim limitation, as typical in US practice.
 	
 Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112(b) in the previous Office Action are withdrawn due to Applicant amendment. The Examiner notes that the Applicant included a URL hyperlink to a Nisshausa website indicating what is understood to be a hairline finish to one of ordinary skill in the art. Because of the ephemeral nature of hyperlinks, the Examiner requests that any future submissions that reference a hyperlink also include a copy of the website that is associated with the hyperlink; in this 

Claims 1 – 3, 5 – 7, 9 – 10 and 14 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
The newly added limitation “further including a step of additionally irradiating the target region so as to draw another decorative pattern on the target region on which the second decorative pattern is formed the step of additionally irradiating the target region being repeated four times to eighteen times” is unclear in the context of the preamble as presently amended.  As discussed above, there is an ambiguity as to whether the passively declared step within the above claim limitation is part of the preceding “wherein” clause or meant to indicate another step of the method that is required to be practiced/executed.  Furthermore, as written it is unclear what step, process or object is “further including a step…” leading to questions as to whether the limitation is meant as a modification of the method as a whole or the limitation is meant to be a modification of the “step of sequentially irradiating the target region…” or a modification of an unrecited step, rendering the limitation indefinite.  If the intention is to claim a requirement of 

a.) the limitation as a whole either be placed above the wherein clauses or that semicolons are used in conjunction with commas to further group subelements within larger elements (for example A-1 “sequentially irradiating…pattern, [indent] wherein each of the first…composed of a plurality of lines; [indent, followed by clarification of “further including…”]…; or alternatively example B-1 “sequentially irradiating…pattern, [indent, followed by clarification of “further including…”] , … [indent] wherein each of the first and second …” )
b.) the phrase “further including a step…eighteen times” be amended to recite active steps of the claimed method and preferably consistent with the manner other steps of the method are recited (for example, presuming the suggestion of example A-1 is implemented, “sequentially irradiating …plurality of lines; [indent] additionally irradiating the target region so as to draw another decorative pattern on the target region on which the second decorative pattern is formed [either “;” or “,”, followed by indent] repeating the additional irradiation of the target region four time to eighteen times… [indent followed by wherein clauses]”; or alternatively “sequentially irradiating …plurality of lines; [indent] a step of additionally irradiating the target region so as to draw another decorative pattern on the target region on which the second decorative pattern is formed [either “;” or “,” depending on choice of adopting of semicolons, followed by indent]  repeating the step of additionally irradiating the target region four times to 

Secondly, in light of the instant specification, the inclusion of the “further including a step of additionally irradiating” appears, in one interpretation, to introduce a plurality of irradiations, which may include additional laser light irradiation. However, the preamble of the claimed method entails a method of manufacturing by a singular laser light irradiation – the limitations of the body of the claim are therefore not commensurate in scope with the preamble of the claim, rendering unclear the metes and bounds of the claim as a whole.
Regarding claim 5, the claim recites that the “directions of the lines differ …” There is a lack of antecedent basis for the above limitation. In previous presentations of the claims, antecedence was found in the limitation “directions of the lines differ in the range of ±1° between the decorative patterns”. However the limitation had been removed from claim 1 and moved to claim 14. Furthermore, claim 1 has been amended to also recite “decorative patterns is composed of a plurality of lines” alongside “decoration … composed of hair-like lines drawn”. It then becomes unclear which recitation is being further limited by the recitation within claim 5.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 5 – 7, 9 – 10 AND 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, in view of the indefiniteness of the claims, claim 1 has been amended to recite [emphasis added] “…a step of additionally irradiating…the target region…the step of additionally irradiating the target region being repeated…” Under the broadest reasonable interpretation, the action of additional irradiating encompasses not only additional laser light irradiations, but also any additional irradiation of any source (e.g. flash lamp, infrared lamp, microwaves).   There is no express recitation in the originally filed disclosure of “additionally irradiating the target region”.  While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). In their reply filed November 3, 2021, Applicant stated that support for the amendment may be found in claims 8 and 11 as originally filed, as well as paragraphs [0004] and [0107] of the original disclosure. The Examiner also identifies claim 1 as originally filed and paragraphs [0076] to [0082].  
	
Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1 – 3, 5 – 7, 9 – 10 AND 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR20090110956A (machine translation provided, hereafter “Lee”) in view of Moll US 2013/0273324 A1 (hereafter “Moll”).
Regarding claims 1, 2, 3, 5, 6, 7, 9 – 10, 14; Lee is directed to a method of marking [manufacturing] hair line [patterns/finishes] on magnesium plates [components] using a laser, wherein the laser allows for shorter processing times (translation page 1 first paragraph). As shown in Figure 2 the hairline pattern may comprise e.g. distinct line patterns 11, 12 and 13 as parallel lines [hair-like lines drawn in a single direction] as well as cross-hatch patterns 11,12, 13, 14 marked on a given magnesium plate surface translation  page 2 ). Lee discloses that different embodiments may be done in e.g. two-steps (translation page 2 “the hairline marking process of the two-step process may be performed through the first hair line marking process with different hatching conditions”) or in three-steps (translation page 2  “FIG. 2 shows another embodiment of the present invention. 2, the laser marking apparatus has a three-step marking process…”).  Lee further discloses that each of the hair lines 11, 12, 13 and 14 can be formed in multiple layers that are overlapping [drawing next decorative pattern on top of previous decorative pattern].  Each marking step comprises using a laser head mounting on a marking device to irradiate with [first/second/additional irradiation] laser light onto the magnesium plate to create [draw] a given hatching pattern[first decorative pattern 11, second decorative pattern 12, ect]. In an embodiment, Moll discloses that the first markings are performed first, and then thereafter the second markings are preformed followed by third markings [sequential irradiation and additional irradiation].
Lee does not expressly teach repetition of drawing the target region four times to eighteen times. 
	However, Lee does disclose that their invention allows for producing different hatching conditions to express various and regular patterns while having the natural image of hair lines (translation page 1 Disclosure of the Invention). Each hatching condition may contain a difference of inclination angle, width and interval (translation 
Furthermore,  Moll is directed to strengthened glass articles that have laser etched features and methods of fabricating etched features in strengthened glass articles using a laser etching system, particularly for inter alia decorative purposes (Abstract; Fig. 2; [0005] – [0006], [0066] ). Moll discloses providing a strengthened glass article 108 with a surface 109 ([0098], [0101]; Figs. 2 – 5) and then subsequently laser-etching/micromachining decorative features onto the glass article surface with a translating laser beam ([0005], [0082]). Moll discloses in one embodiment of their method: etching a plurality of first lines in a first direction along at least part of surface 109 [first decorative pattern in a target region]; then (i.e. sequentially) translating the laser beam along a different direction to etch a second series of lines such that the lines intersect [sequentially irradiating the target region so as to drawn a second decorative pattern on the previously formed decorative pattern, also forming a decoration having overlaid decorative patterns in one interpretation of the term]  (Fig. 3 – 4, Fig. 5; [0045], [0105] – [109]). Within the one embodiment of their method, Moll discloses that the method results in a cross-hatch pattern. 
It is additionally noted that while each of taught first & 2nd sets may be considered a single decorative pattern in the sense presently claimed; how one divides a plurality of lines for designating arbitrary patterned designations when the final results is an overall pattern; is arbitrary nomenclature; where any grouping of all in one of the taught sets were multiple plural lines in each of the taught sets may be considered to be individual 
Also, as illustrated in figure 3 ([0067], [0105] – [0107]) lines may all be in the same general direction. Furthermore, the beam spots used for making the defects may have a diameter of 20 micrometers or less; thus with arbitrary division of multiple sets of illustrated plurality of lines into groups of 2 or more lines, all in the same direction.  Moll discloses that the etched lines that are created may be any arbitrary defect line pattern, including random defect patterns and two-dimensional patterns based on Cartesian, polar or curvilinear coordinates (e.g. circular patterns with lines of variable direction as shown in Fig. 5) ([0109]). The scan pattern, width and length of the modified regions (width and length of etched lines), amount of pulse overlap, number of repeated scans, separation distance between scans and other parameters may affect the aesthetic and tactile properties of the etched feature. Moll also expressly states that the term “horizontal” and “vertical” do not constitute a directional limitation but are merely exemplary.
Moll further discloses that the plurality of vertical lines 116 & the plurality of horizontal lines 115 that form the illustrated crosshatched pattern; have separation distances described as vertical separation distance dsv & horizontal separation distance dsh, where “values of the horizontal separation distance dsh and the vertical separation distance dsv will impact the pulse overlap PO during horizontal and vertical scanning, respectively” ([0108]). 
Therefore, in consideration of the prior art as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Furthermore, dependent on how many of the plurality of lines one considers part of any individual pattern section (= each decorative pattern) of the overall pattern (= decorative patterns); there may be any number of patterns as defined & named each decorative pattern, as long as there are at least 2 lines in each set of lines; thus reasonably encompassing numbers of patterns from 2-6, etc., as claimed, dependent on arbitrary divisions plurality of lines as each pattern.  Further considering the arbitrary nature of what may be designated a decorative pattern; when multiple patterns, merely described as plurality of lines (the same or different), are being applied; then any set of groupings within one direction of lines that are arbitrarily designated as a set of lines forming a decorative pattern, and adjacent lines in the same direction, have a difference in direction of 0° thus are within ± 0.1°, as the claimed range includes 0°; thus no difference.
Finally, Moll discloses that any arbitrary pattern may be formed in order to provide any desired tactile sensation [functional], or any desired aesthetic effect [relating to ornamentation and design] ([0005], [0082]). Without more, the courts have held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Response to Arguments
Applicant’s arguments, filed November 3, 2021, with respect to the rejection(s) of the claim(s) under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To further illustrate the nature of the indefinite article in a prepositional phrase, consider the sentences “They achieved serenity by meditation” and “They achieved serenity by a mediation”. The former conveys that the state of serenity was achieved using meditation as a practice, while the latter conveys that the state of serenity was achieved using a single instance/session of meditation.